DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           STEVE OGNENOVIC,
                               Appellant,

                                      v.

         DAVID J. GIANNONE, INC., DAVID J. GIANNONE, and
                      RICHARD ANDERSON,
                            Appellees.

                              No. 4D14-4833

                             [October 7, 2015]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez, Judge; L.T. Case No.
CACE 13-019872 (12).

    Chris B. Fisher of the Law Offices of Chris B. Fisher, P.A., Plantation,
for appellant.

  John R. Gillespie of The Gillespie Law Firm, Lighthouse Point, for
appellees David J. Giannone, Inc., and David Giannone.

                      ON MOTION FOR REHEARING

LEVINE, J.

   We deny appellant’s motion for rehearing but withdraw our previously
issued opinion and substitute the following opinion in its place.

   Appellant appeals the trial court’s non-final order denying appellant’s
motion for relief from his voluntary dismissal of one count in appellant’s
amended complaint, as well as a previously entered order dismissing all
counts in his initial complaint. Because we find appellant’s preserved
arguments are without merit and that the remainder of the arguments are
unpreserved or waived, we affirm.

   Steve Ognenovic, appellant, filed his initial complaint on August 28,
2013, alleging causes of action for constructive fraud, fraud, and civil theft
against appellees, David J. Giannone, Inc., and David J. Giannone,
individually. Appellant alleged that Giannone negotiated the sale of a boat,
two motors, and a trailer to appellant in June 1996, but “purposefully and
fraudulently failed to transfer the title” to appellant after he completed
payments in July 1996. On October 31, 2013, the court entered an order
granting appellees’ motion to dismiss pursuant to the statute of repose
and statute of limitations, dismissing all three counts of the complaint
with prejudice, but permitted appellant to amend his complaint to include
new causes of action. Appellant moved for rehearing, which the trial court
denied.

    Appellant’s amended complaint, filed in December 2013, alleged a
count for equitable estoppel against appellees. Again, appellees moved to
dismiss, arguing there is no equitable estoppel cause of action recognized
in Florida, and even if there were, such action was time-barred. In
response, in February 2014, appellant filed a notice of voluntary dismissal
without prejudice as to that count. On June 12, 2014, the initial trial
judge sua sponte entered an order of recusal. On June 27, 2014, appellant
filed a motion for relief from his voluntary dismissal pursuant to Florida
Rule of Civil Procedure 1.540(b) and to vacate the October 2013 order
under Florida Rule of Judicial Administration 2.330. He alleged the first
dismissal was obtained “[t]hrough fraud, misrepresentations and ex parte
submission of a proposed order” by Giannone. He also alleged that
appellees committed fraud upon the court by fraudulently creating and
producing a brokerage agreement with the then-title owner of the boat,
despite previously swearing no such agreement existed.

    After a hearing, the trial court entered an order denying appellant’s
motion, finding he “failed to demonstrate that a ‘taint of prejudice’ exists
in the October 2013 Order” as required by rule 2.330(h). The trial court
also found that the brokerage agreement “does not provide new evidence
of the fraudulent conduct as claimed in the initial complaint” and “does
nothing to alter the result reached by the October 2013 Order.”

  A majority of the arguments contained in appellant’s motion for relief
were waived. However, appellant’s request for reconsideration of the
October 2013 order under rule 2.330 is properly before this court.

   “This question involves a pure question of law and thus is subject to de
novo review.” S. Baptist Hosp. of Fla., Inc. v. Welker, 908 So. 2d 317, 319
(Fla. 2005).

   Rule 2.330(h) provides that “[p]rior factual or legal rulings by a
disqualified judge may be reconsidered and vacated or amended by a
successor judge based upon a motion for reconsideration.” Rule 2.330
requires “the litigant to detail the reasons for the necessity of

                                     2
reconsideration and point the successor judge to all parts of the record
necessary to determine whether to vacate the prior ruling.” Rath v.
Network Mktg., L.C., 944 So. 2d 485, 487 (Fla. 4th DCA 2006). “[W]hen
presented with a prior interlocutory ruling that is based on a clearly
mistaken interpretation of the law it is indeed appropriate for the
succeeding judge to vacate or modify the prior order.” Russ v. City of
Jacksonville, 734 So. 2d 508, 511 (Fla. 1st DCA 1999) (citation omitted).
Additionally, “the successor judge must consider whether the rulings work
an injustice on the party as well as the effect of reconsideration of a
multitude of rulings on the administration of justice.” Rath, 944 So. 2d at
487. “The purpose of reconsideration is to remove the taint of prejudice
where rulings might be perceived as so tainted. It should not be used
merely to obtain ‘a second bite at the apple’ with respect to prior judicial
rulings.” Id.

    Here, as in Rath, appellant fails to “indicate how the grounds alleged
for recusal impacted the recused judge’s rulings on these motions” or
demonstrate any kind of prejudice he suffered from the initial trial judge’s
entry of the October 2013 order. Id. He also fails to demonstrate how the
order was “based on a clearly mistaken interpretation of the law” as
required by rule 2.330. Russ, 734 So. 2d at 511 (citation omitted).
Appellant fails to demonstrate how production of the brokerage agreement
prior to the October 2013 hearing would have changed the initial trial
judge’s ruling in the October 2013 order. Appellant’s initial complaint was
premised on Giannone’s failure to transfer title of the boat and trailer in
1996. None of the allegations in the complaint concern anything related
to the relationship between appellees and the brokerage client. Thus, the
delayed production of the agreement is irrelevant to the dismissal of claims
in the initial complaint, and earlier production of it would have done
nothing to extend the statutes of limitations or repose, upon which the
initial trial judge dismissed appellant’s claims.

   Counts for constructive fraud and common law fraud require actions
to be initiated within twelve years of the fraudulent conduct, and civil theft
has a five-year statute of limitations. See §§ 95.031(2)(a), 772.17, Fla.
Stat. (2013); Seymour v. Adams, 638 So. 2d 1044 (Fla. 5th DCA 1994).
Here, where appellant’s allegations of fraud and theft were based on
conduct that occurred in 1996, the initial trial judge correctly found that
the causes of action filed seventeen years later in 2013 were time-barred.
The successor trial judge correctly affirmed the initial trial judge’s ruling,
noting “[t]he fact that there may have been a fraudulent transfer related to
the brokerage agreement does not provide new evidence of the fraudulent
conduct as claimed in the initial complaint.”


                                      3
  For the above reasons, we affirm the order of the trial court.

  Affirmed.

STEVENSON and FORST, JJ., concur.

                          *         *         *




                                    4